Exhibit 10.3

 

EXECUTION VERSION

 

FXCM GROUP LLC

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (the “Agreement”) is entered into as of September 1,
2016, by and between FXCM Group, LLC, a Delaware Limited Liability Company
(hereinafter called the “Company”), and FXCM Holdings, LLC, a Delaware Limited
Liability Company (hereinafter called the “Manager”). Capitalized terms used and
not otherwise defined herein will have the meanings set forth in the LLC
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, FXCM Holdings, LLC, LUK-FX Holdings, LLC, FXCM, Inc., and FXCM Group
LLC are simultaneously herewith entering into the Company’s Amended and Restated
Limited Liability Company Agreement, a copy of which is attached hereto as
Exhibit A (the “LLC Agreement”);

 

WHEREAS, the Company desires to retain the Manager to act, perform or assume
certain management rights pertaining to the Company, and the Manager is willing
to accept such retention on the terms set forth in this Agreement; and

 

WHEREAS, pursuant to the terms of this Agreement, the Manager shall have
authority to manage the day-to-day operations of the Company.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Manager agree as follows: 

 

SECTION 1

DUTIES AND RIGHTS OF MANAGER

 

1.Management Rights.

 

1.1Appointment of Manager. The Company hereby appoints and retains, subject to
the further terms and conditions set forth in this Agreement, the Manager to
manage the assets and day-to-day operations of the Company and its Subsidiaries,
including the Rights (defined below). The Manager hereby accepts the appointment
provided for in the preceding sentence and agrees to act in such capacity and to
provide or arrange for the provision of the Rights upon the terms set forth in
this Agreement. The Manager will be considered an agent of the Company as a
result of this Agreement, and will have the right and authority under this
Agreement to contract in the name of and to bind the Company to the extent
consistent with the delegation of authority to the Manager pursuant to this
Agreement. The Manager shall refrain from any action that, in its sole judgment
made in good faith, would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by such entity’s governing
instruments.

 

   

 

 

1.2The Rights. Subject to the approval rights of the Company’s Board or Members
expressly set forth in Section 1.3 below and in the LLC Agreement, the Manager
will be responsible for the assets and day-to-day operations of the Company and
its Subsidiaries and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company as may be
appropriate, including, each of the rights set forth below (all rights and
authority granted to Manager pursuant to this Section 1.2, the “Rights”):

 

1.2.1create and implement the Company’s annual detailed budget and recommend the
annual summary budget (and any material changes to any such annual budget) for
approval by the Board of Directors;

 

1.2.2appoint (or terminate) the executive officers of the Company and its
Subsidiaries;

 

1.2.3make day-to-day decisions on behalf of the Company, including making
operating and capital decisions in the ordinary course of business;

 

1.2.4cause the Company or its Subsidiaries to, in one transaction or a series of
related transactions, acquire any assets or make any investment in an amount not
to exceed $5,000,000;

 

1.2.5determine and authorize any expenditures for the Company in the ordinary
course of its business, including making and overseeing any ordinary course
purchase, sale or lease of assets;

 

1.2.6engage and supervise, on behalf of the Company and at the Company’s
expense, independent contractors that provide services relating to the Company’s
and its Subsidiaries’ business and operations, including, but not limited to,
investment banking, legal advisory, tax advisory, accounting advisory, and other
financial and consulting services as the Manager determines from time to time is
advisable;

 

1.2.7assist the Company and its Subsidiaries in complying with all regulatory
requirements applicable thereto in respect of its business activities;

 

1.2.8cause the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and to conduct quarterly compliance reviews with respect thereto;

 

1.2.9cause the Company and its Subsidiaries to qualify to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

 

1.2.10take all necessary actions to enable the Company and its Subsidiaries to
make required tax filings and reports, including soliciting members for
information to the extent such information is reasonably necessary to comply
with the provisions of the Internal Revenue Code of 1986, as amended;

 

1.2.11handle and resolve claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company or any of its Subsidiaries may be involved or to which the
Company or any of its Subsidiaries may be subject arising out of the Company’s
or any of its Subsidiaries’ day-to-day operations; and

 

1.2.12use reasonable best efforts to cause the Company and its Subsidiaries to
comply with all applicable laws.

 

   

 

 

1.3Restricted Actions. Notwithstanding anything contained herein to the
contrary, the Manager shall have no authority to take any of the following
actions, and the Manager shall not cause or permit any of the Company, its
Subsidiaries or any entity controlled directly or indirectly by the Company or
any of its Subsidiaries (or any of the foregoing entities’ respective authorized
persons on behalf of such foregoing entities) to take any of the following
actions, without the prior written consent of the Board or the applicable
Members on any matter requiring consent of the Board or Members under the LLC
Agreement:

 

1.3.1issue any additional Units or any additional ownership interests in the
Company’s Subsidiaries;

 

1.3.2permit the Company or any other shareholder, general partner, managing
member or similar controlling party to transfer any right, title or interest in
or to any or all of its ownership interests in any Subsidiary (other than to its
Affiliates);

 

1.3.3waive any negative covenants included in Article 12 of the LLC Agreement;

 

1.3.4consent to any disclosure by a Member pursuant to Section 14.5 of the LLC
Agreement;

 

1.3.5cause the Company or its Subsidiaries to, in one transaction or a series of
related transactions, borrow money or make contracts of guaranty and suretyship,
or otherwise cause the Company or its Subsidiaries to become liable for or in
respect of obligations of any one or more other Persons in an amount exceeding
$5,000,000;

 

1.3.6lease, sell, refinance, securitize, pledge, grant a security interest in,
encumber or otherwise dispose of in one transaction or a series of related
transactions all or any portion of the Company’s or its Subsidiaries’ assets,
and the Company’s direct and indirect ownership interests in any one or more of
its investments in each case with a value exceeding $5,000,000;

 

1.3.7select a different name for the Company, or making any change to the
principal nature of the business of the Company;

 

1.3.8institute, settle or compromise any suit, action or proceeding or
arbitration or confess a judgment against the Company or its Subsidiaries if the
amount involved exceeds $5,000,000 or imposes any obligation or restriction on
the Company or any Member other than the payment of money;

 

1.3.9cause or permit the Company or any of its Subsidiaries to merge,
consolidate or convert with or into any other entity;

 

1.3.10enter into a new material line of business of the Company or any
Subsidiary, (B) exit from, or materially decrease the business relating to, any
material line of the business of the Company or any Subsidiary, or (C) engage in
acts materially restricting or making it impossible to carry on the business of
the Company or any Subsidiary;

 

1.3.11declare a Bankruptcy (or acquiescence with respect thereto), dissolution
(to the fullest extent permitted by Law), liquidation, recapitalization or
reorganization in any form of transaction, in each case of the Company or any of
its Subsidiaries;

 

   

 

 

1.3.12create any joint venture, partnership or other legal entity of which the
Company and/or any Subsidiary will be a partner, stockholder, member or similar
participant;

 

1.3.13use the name “Leucadia” or any logo, trademark, trade name or other
registered or unregistered intellectual property of Leucadia or its Affiliates;

 

1.3.14engage any firm of independent public accountants to be the accountants of
the Company and its Subsidiaries, other than Ernst & Young LLP; and

 

1.3.15except as otherwise provided herein, enter into any contract, agreement or
understanding (whether written or oral) with any Person having the effect of
establishing rights under, or altering or supplementing the terms of, this
Agreement or the LLC Agreement or affecting the Members’ indirect interest in
the Company’s and its Subsidiaries’ business and operations or offer any such
Person investment terms that differ from the terms applicable to Leucadia herein
or in the LLC Agreement.

 

1.4The Manager shall prepare quarterly reports for the Board of Directors to
enable the Board of Directors to review the Company’s business and affairs.

 

1.5The Manager is exclusively authorized and empowered to perform the Rights.
The Board of Directors (or Officers of the Company) will not undertake or
perform, or cause another Person to undertake or perform, the Rights, or hire
any other manager to undertake or perform the Rights, for the duration of the
Agreement.

 

1.6The Manager shall owe to the Company and its Members fiduciary duties in the
same manner and to the extent that a director or executive officer of a
corporation incorporated under the Delaware General Corporation Law owes
fiduciary duties to such corporation and the shareholders of such corporation.

 

1.7The Manager and its Affiliates (other than the Company, its Subsidiaries and
the independent members of the board of directors of Parent) shall not engage in
any other businesses or render services of any kind to any other Person other
than business or services if the Company gives its written consent, not to be
unreasonably withheld, conditioned or delayed; provided, however, that the
Manager and its Affiliates (other than the independent members of the board of
directors of Parent) shall devote substantially all of their working time and
attention, knowledge, experience, energy and skill to the business of the
Company and its Subsidiaries; provided, further, however, that Ken Grossman will
only be obliged to devote substantially the same amount of working time and
attention, knowledge, experience, energy and skill to the business of the
Company and its Subsidiaries as he provides as of the date of this Agreement and
will be permitted to engage in other businesses or services in the remainder of
his time provided that he does not compete with the business of the Company or
its Subsidiaries.

 

1.8During the term of this Agreement, the Manager shall maintain a directors and
officers insurance policy covering directors and officers of the Manager that is
consistent with the current directors and officers insurance policy covering
directors and officers of Parent.

 

1.9The Manager is entering into this Agreement in its capacity as person who is
not a partner within the meaning of Section 707(a)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”). Any payments made to the Manager by the
Company, or made to the Company by the Manager, under this Agreement shall be
treated as made to or by a person who is not a partner within the meaning of
Section 707(a)(1) of the Code.

 

   

 

 

SECTION 2

Confidentiality

 

2.1Confidentiality. The Manager agrees that it will keep confidential and not
disclose any confidential, proprietary or secret information which the Manager
may obtain in performing its services hereunder or otherwise relating to the
Company or its business and assets, unless such information is or becomes
publicly known (other than as a result of disclosure by the Manager), is
required to be disclosed by applicable law, or unless the Company gives its
written consent to the Manager’s release of such information, except that no
such written consent shall be required (and Manager shall be free to release
such information to such recipient) if such information is to be provided to the
Manager’s counsel or accountants, or to an officer, director or partner of the
Manager who have a need to know such information in order to carry out their
duties to the Company and who have a duty to the Manager or to the Company to
keep such information confidential.

 

SECTION 3

Warranties and Exclusions

 

3.1Warranties of the Manager. The Manager hereby represents and warrants to the
Company that:

 

3.1.1it has the power, capacity and authority to enter into this Agreement and
perform its duties and obligations hereunder;

 

3.1.2it is validly organized and existing under the relevant laws governing its
formation and existence;

 

3.1.3it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

 

3.1.4the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not contravene, breach or result
in any default under its constituent documents or other organizational
documents;

 

3.1.5no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or nonperformance
by it of this Agreement; and

 

3.1.6this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and reasonableness, equitable defenses
and limits as to the availability of equitable remedies, whether such principles
are considered in a proceeding at law or in equity.

 

3.2      Exclusion of Warranties. EXCEPT AS SET FORTH IN SECTION 3.1, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, OF ANY KIND, AND ANY SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

 

   

 

 

3.3     Acknowledgment. The Company acknowledges that neither the Manager, nor
any Person acting on its behalf, (a) guarantees the performance or financial
results of the Company, and (b) makes any representation, covenant or assurance
regarding the performance or financial results of the Company.

 

3.4     Limitation of Liability.

 

3.4.1The Manager assumes no responsibility under this Agreement other than to
perform and undertake the services set forth in Section 1.2 in good faith, in a
manner consistent with its fiduciary duties as set forth in Section 1.6 of this
Agreement and in compliance with applicable law.

 

3.4.2The Company hereby agrees that no member of the Manager Group shall be
liable for monetary damages to the Company or its Subsidiaries (or any
directors, officers, agents, members, partners, shareholders, officers,
employees or other representatives of each of the foregoing) for any claims,
liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) that may occur as a result of any acts or omissions by the
Manager Group pursuant to or in accordance with this Agreement, except to the
extent that such Liabilities are determined by a final and non-appealable
judgment entered by a court of competent jurisdiction to have resulted from the
bad faith, gross negligence, fraud, willful misconduct or breach of its
fiduciary duties to the Company and its Members by the Manager Group. “Manager
Group” means the Manager and each of its Affiliates (other than the Company and
its Subsidiaries), and any directors, officers, agents, subcontractors,
delegatees, members, partners, shareholders, managers, employees or other
representatives of each of the foregoing. For the avoidance of doubt, the
provisions of this Section 3.4 will survive the termination of this Agreement.

 

3.4.3Notwithstanding anything in this Agreement to the contrary, the maximum
amount of the aggregate liability of the Manager Group or its Affiliates
pursuant to this Agreement will be equal to 25% of the Management Fee actually
paid to the Manager during the then-current Initial Term or Renewal Term, as
applicable.

 

SECTION 4

Management Fees

 

4.1Management Fee. The Company shall pay to the Manager, as compensation for its
services, the Management Fee. The “Management Fee” is defined as the sum of all
reasonable out-of-pocket costs and expenses incurred by the Manager related to
the performance and assumption of the Rights set forth herein, including but not
limited to salaries and/or other payments made to personnel who perform the
services. The Management Fee shall be payable quarterly by a mutually agreed
upon payment method. The portion of the Management Fee attributable to salaries
and/or other payments made to personnel (excluding reasonable out-of-pocket
expenses incurred solely in the course of providing services pursuant to this
Agreement) who perform the services will not exceed $11,152,943 for a calendar
year without the prior written approval of the Company.

  

   

 

 

SECTION 5

Term and Termination

 

5.1Term. This Agreement shall commence on the date set forth above and continue
through January 15, 2018 (the “Initial Term”). Thereafter, the term of this
Agreement will automatically be extended for successive one-year periods (each,
a “Renewal Term”) unless either the Manager or the Company shall have notified
the other party in writing of its desire not to extend the term hereof at least
ninety (90) days prior to the end of the Initial Term or any Renewal Term.

 

5.2Termination. This Agreement may be terminated:

 

5.2.1by the Company immediately (or after any cure period set forth below), upon
written notice to the Manager, after the occurrence of an event constituting
Cause (defined below) or a Change of Control; or

 

5.2.2by the Manager effective upon ninety (90) days’ prior written notice of
termination to the Company in the event of a breach by the Company of Section
4.1, and such default shall continue for a period of thirty (30) days after
written notice thereof from the Manager.

 

5.2.3“Cause” shall mean: (a) the Manager’s engagement in misconduct which is
materially injurious to the Company or any of its Subsidiaries; or (b) if the
Manager materially breaches this Agreement and/or its representations and
warranties contained herein, and fails to remedy such breach within five (5)
business days of receiving written notice from the Company requiring it to do
so; or (c) if the Manager materially breaches this Agreement and is attributable
to the Manager’s bad faith, gross negligence, fraud or willful misconduct or a
breach of its fiduciary duties to the Company and its Members; or (d) Manager’s
failure on more than one occasion, after receiving due notice of such failure,
to substantially perform the Rights set forth herein to the Company or its
Subsidiaries; or (e) the Manager’s commission of an act or acts constituting any
(A) fraud against, or misappropriation or embezzlement from the Company or any
of its Subsidiaries, (B) crime involving moral turpitude, or (C) offense that
could result in a jail sentence of at least 30 days; or (f) Manager’s engagement
in any competitive activity which would constitute a material breach of
Manager’s obligations to the Company under this Agreement; or (g) the Manager’s
engagement in conduct or activities that materially violate any applicable
governmental or quasi-governmental regulation involving securities or otherwise
relating to the business of the Company or its Affiliates; or (h) Manager
voluntarily commences any proceeding or files any relief under Title 11 of the
United States Code or any other U.S. Federal or state bankruptcy or insolvency
law; or (i) Manager fails to contest the filing of any petition described in
5.2.3(h) above; or makes a general assignment for the benefit of its credits.



 

   

 

 

SECTION 6

Indemnification

 

6.1Indemnity and Liability. The Company will indemnify, exonerate and hold each
member of the Manager Group (the “Indemnitees”), each of whom is an intended
third-party beneficiary of this Agreement, free and harmless from and against
any and all actions, causes of action, suits, claims, liabilities, losses,
damages and costs and reasonable, documented out-of-pocket expenses in
connection therewith (including, without limitation, reasonable, documented
attorneys’ fees and expenses) incurred by the Indemnitees or any of them before
or after the date of this Agreement (collectively, the “Indemnified
Liabilities”) arising out of any action, cause of action, suit, arbitration,
investigation or claim involving a third party claim against the relevant
Indemnitee (but not to the extent that any action, cause of action, suit,
arbitration, investigation or claim is between the relevant Indemnitee and the
Company), related to this Agreement or operations of, or services or Rights
provided by, the Manager Group to, the Company or any of its Affiliates from
time to time pursuant to this Agreement; provided that the foregoing
indemnification rights will not be available to the extent that any such
Indemnified Liabilities arose on account of such Indemnitee’s bad faith, gross
negligence, willful misconduct or breach of its fiduciary duties to the Company
and its Members; and provided, further, that if and to the extent that the
foregoing undertaking may be unavailable or unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable Law. For purposes of this Section 6.1, none of the circumstances
described in the limitations contained in the two provisos in the immediately
preceding sentence will be deemed to apply absent a final non-appealable
judgment of a court of competent jurisdiction to such effect, in which case to
the extent any such limitation is so determined to apply to any Indemnitee as to
any previously advanced indemnity payments made by the Company, then such
payments will be promptly repaid by such Indemnitee to the Company without
interest.



 

6.2Advancement of Expenses. Upon request and prior to the final disposition of
an Indemnifiable Claim, the Company shall advance to an Indemnitee the Expenses
(as defined below) paid or incurred by such Indemnitee, or that such Indemnitee
determines are reasonably likely to be paid or incurred by him or her, that are
related to, arising out of or resulting from an Indemnifiable Liability upon
receipt of an undertaking by the Indemnitee to repay such amounts if it is
ultimately determined he or she is not entitled to indemnification. Without
limiting the generality or effect of the foregoing, within ten business days
after any request from an Indemnitee, the Company shall, in accordance with such
request (but without duplication), (i) pay such Expenses on behalf of such
Indemnitee, (ii) advance to such Indemnitee funds in an amount sufficient to pay
such Expenses or (iii) reimburse such Indemnitee for such Expenses; provided,
that such Indemnitee shall repay, without interest, any amounts actually
advanced to such Indemnitee if it did not meet the standard of indemnification
or that, at the final determination of the Indemnified Liability to which the
advance related, were in excess of amounts paid or payable by such Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnified Liability. “Expenses” include any reasonable, documented
out-of-pocket attorneys’ and experts’ fees and expenses and all other
reasonable, documented out-of-pocket costs and expenses paid or payable in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to investigate, defend, be a witness in or
participate in (including on appeal), any Indemnified Liabilities.

 

6.3Exclusivity. The indemnification provided by this Section 6 shall be the
exclusive recovery to which any Indemnitee may be entitled.

 

6.4Subject to the terms of Section 3.4 (including but not limited to the cap set
forth in Section 3.4.3), the Manager shall, to the full extent lawful,
reimburse, indemnify and hold the Company, its shareholders, directors, officers
and employees and each other Person, if any, controlling the Company, harmless
of and from any and all Expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including attorneys’ fees) in respect of or
arising from the Manager’s bad faith, willful misconduct, gross negligence or
breach of its fiduciary duties to the Company and its Members.

  

   

 

 

SECTION 7

Miscellaneous

 

7.1.This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to the principles of conflicts of
laws thereof. Any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, or relating in any manner to, this Agreement
must be brought against any of the parties in the Court of Chancery of the State
of Delaware in and for New Castle County or, if the Court of Chancery lacks
subject matter jurisdiction, in another court of the State of Delaware, County
of New Castle, or in the United States District Court for the District of
Delaware, and each of the parties consent to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

7.2This Agreement may be executed in several counterparts with the same effect
as if the parties executing the several counterparts had all executed one
counterpart. This Agreement or any counterpart may be executed via facsimile or
other electronic (e.g., PDF) transmission, and any such executed facsimile or
other electronic copy shall be treated as an original.

 

7.3This Agreement, together with the LLC Agreement, constitutes the entire
agreement between the parties hereto relating to the subject matter hereof and
supersedes all prior contracts, agreements, discussions and understandings
between them. No course of prior dealings between the parties shall be relevant
to supplement or explain any term used in this Agreement. Acceptance or
acquiescence in a course of performance rendered under this Agreement shall not
be relevant to determine the meaning of this Agreement even though the accepting
or the acquiescing party has knowledge of the nature of the performance and an
opportunity for objection. No provisions of this Agreement may be waived,
amended or modified orally, but only by an instrument in writing executed by a
duly authorized officer. No waiver of any terms or conditions of this Agreement
in one instance shall operate as a waiver of any other term or condition or as a
waiver in any other instance.

 

7.4In the event of a conflict between the terms of the LLC Agreement and Section
1.2 of this Agreement, the terms of Section 1.2 of this Agreement shall prevail
and supersede the LLC Agreement. In the event of any other conflicts between the
terms of the LLC Agreement and this Agreement, the LLC Agreement shall prevail
and supersede this Agreement.

 

7.5If any provision of this Agreement is held to be invalid or unenforceable for
any reason, such provision shall be ineffective to the extent of such invalidity
or unenforceability; provided, however, that the remaining provisions will
continue in full force without being impaired or invalidated in any way unless
such invalid or unenforceable provision or clause shall be so significant as to
materially affect the expectations of the Company and the Manager regarding this
Agreement. Otherwise, any invalid or unenforceable provision shall be replaced
by the Company and the Manager, as the case may be, with a valid provision which
most closely approximates the intent and economic effect of the invalid or
unenforceable provision.

 

7.6As used in this Agreement words in any gender shall be deemed to include all
other genders. The singular shall be deemed to include the plural and vice
versa. The captions and Section headings in this Agreement are inserted for
convenience of reference only and are not intended to have significance for the
interpretation of or construction of the provisions of this Agreement. The word
"including" shall be construed as "including without limitation".

 

   

 

 

7.7Other than pursuant to Section 6, this Agreement is made solely for the
benefit of the parties hereto and no other person shall have any rights,
interest, or claims hereunder or otherwise be entitled to any benefits under or
on account of this Agreement as a third-party beneficiary or otherwise.

 

7.8Under no circumstances shall the Manager be permitted to assign this
Agreement or any of its rights or obligations under this Agreement and any
purported assignment by the Manager in violation of this sentence shall be null
and void.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

        FXCM Group, LLC                     By: /s/ David S. Sassoon          
Name: David S. Sassoon           Title: General Counsel             FXCM
Holdings LLC                   By: /s/ Dror Niv         Name:  Dror Niv        
Title: CEO      

 

   

 

 

Exhibit A

LLC AGREEMENT

 

See attached.

 

   

 

